White, J.
In this case, the appeal is from a judgment final rendered upon a bail-bond. As stated in the bail-bond, and also in the scire facias issued to the sureties upon the judgment nisi, the supposed offence is, “passing a forged instrument of- writing as true.” Defendants, in their answer to the scire facias, demurred generally, and urged special exceptions to the sufficiency both of the bail-bond and the writ; the ground of exception being that neither the one nor the other set forth any offenceknown to the laws of the State, as is required by law. Pasc. Dig., subdiv. 3, art. 2732.
The offence intended to be charged, and the one actually-charged, in the indictment was, “knowingly” passing as true a forged instrument, as defined in art. 2105, Paschal’s-Digest. In Morris v. The State, 4 Texas Ct. App. 554, it was said: “The crime is made to consist in ‘knowingly’ passing as true the forged instrument, and the scienter, together with the intent of passing the forged instrument as-true, must combine to constitute the offence.” “ Knowingly” is the statutory word used to characterize the crime, and without it is used the offence is not charged.
Because the bail-bond and the scire facias in this case failed to charge any offence against the laws- of the State, the judgment rendered herein below is reversed, and this-cause dismissed.

Reversed and dismissed.